 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RAMON VALENZUELA,                                    Case No. 1:20-cv-00094-LJO-SAB

12                   Plaintiff,                           ORDER REQUIRING DEFENDANTS TO
                                                          FILE SIGNED DECLARATION AND
13           v.                                           RESPONSE TO COMPLAINT

14   MAUSER USA, LLC, et al.,                             (ECF No. 1-2)

15                   Defendants.

16

17          Ramon Valenzuela, (“Plaintiff”) on behalf of himself and all others similarly situated,

18 filed this action in Merced Superior Court on November 6, 2019, against Mauser USA, LLC,

19 BWAY Corporation, and Mauser Packaging Solutions (“Defendants”). (ECF No. 1-4.) On
20 January 17, 2020, Defendants Mauser USA, LLC and BWAY Corporation removed this matter

21 to the Eastern District of California alleging original and diversity jurisdiction exists.

22          Upon review of Defendants’ notice of removal, the Court finds that the Declaration of

23 Charles O. Thompson in Support of Defendants Mauser USA, LLC and BWAY Corporation’s

24 Notice of Removal is unsigned. (ECF No. 1-2.) Unsigned documents cannot be considered by

25 the Court, and the declaration is stricken from the record on that ground. Fed. R. Civ. P. 11(a);

26 Local Rule 131(b).
27          Accordingly, IT IS HEREBY ORDERED that:

28          1.      The unsigned Declaration of Charles O. Thompson in Support of Defendants


                                                      1
 1                  Mauser USA, LLC and BWAY Corporation’s Notice of Removal, filed January

 2                  17, 2020, is STRICKEN FROM THE RECORD (ECF No. 1-2);

 3          2.      Defendant shall file a signed declaration within two (2) days of the date of entry

 4                  of this order;

 5          3.      Within twenty (20) days of the date of entry of this order, Defendants shall file a

 6                  pleading responsive to the complaint; and

 7          4.      Any motion to remand shall be filed within thirty (30) days of the date of entry

 8                  of this order.

 9
     IT IS SO ORDERED.
10

11 Dated:        January 22, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
